 

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

Case 1:20-cv-02568-ELH Document 34 Filed 05/21/21 Page 1 of 7

Veronica Ogunsula SALTIMORF-
9801 Apollo Drive #6334 7 E-NIGHT Box
Largo, Maryland 2] HAY 2} PM IT. cn
240-486-1427 5s Peegr: 5A
ogunsulav ail.com Wo. BA NKR ne
-” @gm DIST BIC ri re COURT
Ke OI A NI
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION
—— LODgE5 ~~ 9
VERONICA W. OGUNSULA, 7 AR
Plaintiff, “€ 202)
CLEp; PALTIiVias
OF
vs. Case No.: 1:20-cv-025684BLH Ss Soe ayer
MARYLAND STATE POLICE, Ni AT
TFC MICHAEL WARRENFELTZ fap of
15 TURNPIKE DRIVE
PERRYVILLE, MD 21903
Individual and Official Capacity OGUNSULA VS MARYLAND STATE POLICE

COLONEL WOODROW W. JONES III
SUPERINTENDENT,

MARYLAND STATE POLICE

1201 REISTERSTOWN ROAD

PIKESVILLE, MARYLAND 21208
Official capacity

MICHAEL CAPASSO
WARDEN
HARFORD COUNTY DETENTION CENTER
1030 ROCK SPRING ROAD
BEL AIR, MARYLAND 21014
Official capacity
Defendants

 

 

 

 

MEMORANDUM
This memorandum by the plaintiff is filed in opposition to the Defendant Warden Michael

Capasso’s Memorandum of Law in support of their Motion to Dismiss or in the Alternative,

OGUNSULA VS MARYLAND STATE POLICE - 1

TERED
ECEIyen

 
19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-02568-ELH Document 34 Filed 05/21/21 Page 2 of 7

Motion for Summary Judgment. There is a genuine dispute of material fact with regard to the
facts averred by the defendant. Further, the plaintiff is filing subsequent to this response a

Motion for Leave to amend her complaint to include the unnamed correctional officers.

SUMMARY

To support her 42 U.S.C. §1983 complaint/case against the above named defendant,
Warden Capasso and unnamed correctional officers, for violations of federal constitutional
rights, namely the 4" and 14" Amendments, the plaintiff states that the defendant she arrived at
the Detention Center on or about 12:30 p.m. on August 30, 2017. She was held in a cell and not
allowed to make a phone call until 8-9 hours later. She had not been read her rights nor was she
aware of the specifics of the warrant or any charges against her until nearly 12 hours after being
brought to the detention center. So then, the plaintiff disputes the time of incarceration stated in
Exhibit 3.

Further, after the court hearing where the judge granted her bail on 8/31/2017, she was
told by the unnamed correctional officers on 9/1/2020 that she had not been granted bail and that
she could be detained for up to 90 days. She requested to be taken back to the court on Friday
morning, 9/1 to file a motion. (Please note that the complaint states 9/2 as the date. This is a
typo.) She was told that she had to talk to her lawyer. She told the correctional officer that she
was representing herself at this point. She was then kept confined to her cell for more than 18
hours straight between the afternoon of 9/1 and 9/2. She was promised by the medical staff that
upon entry to the facility she could have her blood pressure checked twice a day, morning and
night because she had recently received a high blood pressure diagnosis. However, although she

requested this after been committed to Harford Detention Center, this health check/service was

not followed.

OGUNSULA VS MARYLAND STATE POLICE - 2

 
 

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

2

26

27

28

 

 

 

Case 1:20-cv-02568-ELH Document 34 Filed 05/21/21 Page 3 of 7

Based on the disposition of the correctional officers, they were intent on continuing her
detention and not complying with the judge’s order for her to be released on bail. She was not
provided information regarding the bail process. She was not allowed to make phone calls. She
was kept in her cell for an unspecified amount of time in defiance of the judge’s order regarding
bail and release. . This was both emotionally and physically distressing.

On 9/1, as shown in the affidavit in Attachment 2, the plaintiff's bail was paid. However,
the plaintiff was not released until after 10 or 11 p.m. on 9/2/20. On information and belief, the
plaintiff was released more than 24 hours after her bail had been posted. She disputes the facts
regarding when the bail was posted as stated in the Exhibit 2 provided by the defendant. This is a
dispute in material fact. Additionally, information provided by the bail bondsman in a
conversation regarding the bail process in Harford County, he stated that Harford does not
restrict the times that bonds can be paid and that there is usually no significant delay between
when they received the bond payment and when they make payment to the court/facility.

As previously intimated, the plaintiff was detained up to nine hours before she saw a
commissioner or was able to make a phone call. The first time she saw the commissioner, he did
not have all of the details regarding the charges against her. He told her he would find out more
about the charges. After up to three hours later, she was brought back before the commissioner
and presented information regarding the warrant. The warrant was defective. She told the
commissioner that she had never rented a car at Reagan National Airport as indicated in the
warrant. The Commissioner said that he could not release her and that she would have to go
before a judge the next day. It appears

Because she did not want a public defender to represent her or had elected to have a
private attorney should not be a reason to further detain an individual. The arresting officer
should have had the paperwork regarding the warrant when he arrested the plaintiff and brought

her to the detention center.
OGUNSULA VS MARYLAND STATE POLICE - 3

 
 

10

11

12

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-02568-ELH Document 34 Filed 05/21/21 Page 4 of 7

Complaint Sufficiency

The Fed. R. Civ. P. 8 provides the pleading requirements and was the guidance for the
complaint in this case. It states that a complaint must contain a "short and plain statement of the
claim showing that the pleader is entitled to relief."

Motion to Dismiss
In compliance with this rule, the complaint stated the following:

The defendants, violated her 4 and 14'" Amendment rights when she was detained on a
defective warrant and they continued to detain her after a judge had ordered that she be granted
bail and her bail was paid. Further, the institution failed to provide proper care/healthcare given

the plaintiff stated health status and the care that she was promised upon entry to the facility.

Fourth Amendment Claim

The 4th Amendment of the U.S. Constitution guarantees a person the right to be secure in
their person, house, papers and effects against unreasonable searches and seizures... A traffic
stop is a seizure within the meaning of the Fourth Amendment. (Generally Terry v. Ohio, 392
U.S 1, 1968), Johnson vs. Hammett, Civil Action No. ELH-18-1059, D. MD, 12-23-19) In order
for a traffic stop to be legal, it requires, that the officer observe a traffic violation. (Connor vs
Martin, 882 F. Supp. 2d 820 (2012) The Fourth Amendment’s definition does not vary from
jurisdiction to jurisdiction. At the time of the traffic stop in question on August 30, 2017, this 4"
Amendment right was clearly established.

As stated in the complaint, the plaintiff avers that she was not speeding or handling her
phone, or committing in any other traffic offense in the State of Maryland and the Trooper did
not observe any such violation. The traffic stop was unlawful. The complaint clearly states facts
regarding the 4" Amendment claim and this is a claim upon which relief can be granted.

Twombly nor Iqbal requires that evidence be pled in the complaint or all factual details
OGUNSULA VS MARYLAND STATE POLICE - 4

 
 

11

12

13

14

15

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:20-cv-02568-ELH Document 34 Filed 05/21/21 Page 5of 7

associated with a claim. The pleading standard has been met. A motion to dismiss is not
appropriate.

The plaintiff is concerned that the defendants want to avoid discovery in this case
because they believe that the traffic stop was unlawful. A pleading is not the proper place to
present evidence as countenanced by the Fed. Rules of Civil Procedure. The goal should not be
for the Court to become the jury. In fact, in considering the motion, “the judge's function is not ...
to weigh the evidence and determine the truth of the matter but to determine whether there is a
genuine issue for trial.” (Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 S.Ct., 1986)

As shown in Attachment 2, the plaintiff's call detail from that time period shows that the

plaintiff was not receiving nor making any calls or texts during the period of time in question.

The Fourteenth Amendment

The plaintiff's 14th Amendment right to due process is clearly established. The plaintiff
is entitled to relief and recovery of damages because the defective warrant was withdrawn by the
Metropolitan Washington Airport Authority. (See Document 28, Attachment 3) and the charges
were dismissed by the Harford County States’ Attorney. (See Document 28, Attachment 3)
(Heck vs Humphrey, 512 U.S. 477, 486-87, 1994; Magwood vs. Robinson, No. 19-6529, 4%
Circuit, 2019)

Since there are disputed material facts it is inappropriate to grant Summary Judgment.
Immunity

It’s too early to determine whether the defendants should be granted immunity in this
case. Discovery is necessary to determine: policies, quotas, or other incentives encouraged
conduct that created the violation of constitutional rights.

A constitutional right is clearly established “when its contours are sufficiently clear that a

reasonable official would understand that what he is doing violates that right.” The defendants
OGUNSULA VS MARYLAND STATE POLICE - 5

 
 

10

11

12

19

20

21

22

23

24

25

26

27

28

 

 

 

Case 1:20-cv-02568-ELH Document 34 Filed 05/21/21 Page 6 of 7

bear the burden of proof on whether the constitutional right was clearly established at the time of}
the alleged violation. The plaintiff asserts that her 4" and 14 Amendment constitutional rights
were clearly established.

The fugitive charges were dismissed by the Harford District Court. (See Attachment 3)
Again, no traffic citation was issued by the officer. The warrant was withdrawn by the
Metropolitan Washington Police Department (See also Attachment 3)

Plaintiff's 4" and 14 Amendment rights were clearly established and no reasonable
person could assume that it is lawful to continue to detain for imprisoned an individual when bail
is paid and the judge had order a release on bail. The 4" and 14 Amendment rights are clearly
established by a number of sources including the U.S. Constitution, Supreme Court precedent,
Maryland law/statue (Maryland Declaration of Rights--unconstitutional search and seizure).

Section1983 authorizes suit against state actors in their official capacity when the actors
are final policy makers. Warden Michael Capasso can be sued in his official capacity because he
is a final policy maker and if it is shown that his direct policies or unwritten policies within the
organization encourage or acquiescence to behavior exhibited by the unnamed correctional
officer, if this behavior is a pattern or practice, and it training is deficient, he is not entitled to
immunity. Discovery is needed regarding this issue as detailed in the Rule 56 D Motion attached.

Summary judgment is not appropriate pre-discovery.

CONCLUSION
For the foregoing reasons, the Defendant’s, Warden Michael Capasso and unnamed
correctional officers, Motion To Dismiss and alternatively, Motion for Summary Judgment

should be denied.

Dated this 21st of May, 2021.
OGUNSULA VS MARYLAND STATE POLICE - 6

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Case 1:20-cv-02568-ELH Document 34 Filed 05/21/21 Page 7 of 7

pol pot

Veronica Ogunsula, Pro "|
9801 Apollo Drive #6334
Largo, Maryland 20792
240-486-1427

ogunsulav@gmail.com

OGUNSULA VS MARYLAND STATE POLICE -7

 
